DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8/16/21 has been entered. Applicant has amended claims 1-5, 8-12 and 15-16. Claims 19-21 have been newly added, and claims 6-7, 13-14 and 18 have been canceled. 
Claim Objections
The claim objections included in Office Action mailed on 4/20/21, are withdrawn per applicant’s amendment filed on 8/16/21.
 35 USC § 112
35 USC § 112(f) and 35 USC § 112(b) included in Office Action mailed on 4/20/21, are withdrawn per applicant’s amendment filed on 8/16/21.
Allowable Subject Matter
Claims 1-5, 8-12, 15-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art in record (in particular Fukushima US 20160287057) does not disclose, with respect to claim 1, an endoscope processor used in an endoscope system comprising: wherein the illumination receptacle terminal is at least partially surrounded by an elastomer, the elastomer being supported by a stopper and by the housing such that the illumination receptacle terminal is displaceable within a predetermined range corresponding to an elastic force of the elastomer. Rather, Fukushima teaches an endoscope processor (the 
With respect to Claim 8, Fukushima does not teach wherein the endoscope system comprises: a stopper attached relative to the housing; and an elastomer at least partially surrounded by the stopper and configured to support the first receptacle terminal such that first receptacle terminal is displaceable within the predetermined range in the housing. 
With respect to Claim 21, Fukushima does not teach wherein the endoscope system comprises: an electric board having a surface and configured to attach the second receptacle terminal on the surface; a support member attached relative to the housing; and an elastomer at least partially surrounded by the support member and 
Claims 2-5 and 19-20 are dependent from claim 1 and claims 9-12 and 15-17 are dependent from claim 8 and similarly allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795